DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment response filed on 03 June 2022 has been entered. 
Status of Claims:
1c.	Claims 1-12, 14-16 and 21-23 are pending and under consideration.   

Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The rejection of claims 1-12, 14-16, 21-23 made on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US. Patent 10,882,905, is withdrawn. Applicant has timely filed the required terminal disclaimer.
2b.	The provisional rejection of claims 1-12, 14-16, 21 -23 made on the ground of nonstatutory double patenting as being unpatentable over claims 10-24 of copending Application No. 16/883,906, is withdrawn, since it is the only remaining rejection in the application.

Conclusion:
3.	Claims 1-12, 14-16 and 21-23 are allowed.
Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                Primary Examiner, Art Unit 1646                                                                                                                                        


/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        03 August 2022